The plaintiffs afe appealing from that part of the Superior Court judge’s order which partially denied their motion for a preliminary injunction. See G. L. c. 231, § 118 (second paragraph), as appearing in St. 1977, c. 405. The judge granted the plaintiffs’ request to enjoin the defendant from selling or transferring certain assets of the Chapin Riley Trust B, but refused to enjoin the defendant from selling certain other shares of the plaintiffs’ stock which were in the defendant’s possession.
On examination of the record, and consideration of the arguments, we are unable to discern any abuse of discretion in the Superior Court judge’s ruling. Jones v. Massachusetts Bay Transp. Authy., 7 Mass. App. Ct. 914 (1979). See Foreign Auto Import, Inc. v. Renault Northeast, Inc., 367 Mass. 464, 472-473 (1975). But see Washington Metropolitan Area Transit Commn. v. Holiday Tours, Inc., 559 F.2d 841, 844 (D.C. Cir. 1977).

Order affirmed.